SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

694
CA 10-02130
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


LORI MURPHY AND SECOND CHANCE THERAPEUTIC
SERVICES, PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

COUNTY OF OSWEGO, BARBARA SCHULER, IN HER
INDIVIDUAL AND OFFICIAL CAPACITY AS DIRECTOR
OF OSWEGO COUNTY DEPARTMENT OF PROBATION,
GEORGE B. MARTURANO, IN HIS OFFICIAL CAPACITY
WITH OSWEGO COUNTY DEPARTMENT OF PROBATION,
AND MARY MARTURANO, IN HER OFFICIAL CAPACITY
WITH OSWEGO COUNTY DEPARTMENT OF PROBATION,
JOINTLY AND SEVERALLY, DEFENDANTS-RESPONDENTS.


BRICKWEDDE LAW FIRM, SYRACUSE (RICHARD J. BRICKWEDDE OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (J. RYAN HATCH OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oswego County (Norman
W. Seiter, Jr., J.), entered July 22, 2010. The order dismissed the
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   June 10, 2011                         Patricia L. Morgan
                                                 Clerk of the Court